Citation Nr: 0007609	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date earlier than November 5, 
1992, for a grant of service connection for schizophrenia, to 
include consideration of whether there is clear and 
unmistakable error in a decision of August 4, 1972, which 
denied service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS





ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to April 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision by the Department 
of Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  The Board remanded the case for additional development 
in March 1996 and November 1996.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  The veteran's claimed inservice stressor has not been 
corroborated by service records or other credible evidence.

3.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an inservice stressor.

4.  The veteran's original claim for service connection for 
schizophrenia was denied by the RO on August 4, 1972, and the 
veteran did not file a notice of disagreement.  

5.  The decision of August 4, 1972, which denied service 
connection for schizophrenia was based on the correct facts 
as they were known at that time, and was in accordance with 
the existing law and regulations.

6.  The veteran did not reopen his claim for service 
connection for schizophrenia until November 5, 1992.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.304(f) (1999).

2.  The decision of August 4, 1972, which denied service 
connection for schizophrenia became final when the veteran 
did not file a notice of disagreement within one year after 
notification of the decision.  38 U.S.C.A. § 7105 (West 
1991).

3.  The decision of August 4, 1972, which denied service 
connection for a schizophrenic reaction does not contain 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (1999).

4.  The criteria for an effective date earlier than November 
5, 1992, for service connection for schizophrenia are not 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he developed post-traumatic stress 
disorder as a result of incidents in service such as a crew 
mate committing suicide and another in which he was attacked 
by other serviceman and had to jump down a hatch. 

The Board has found that the veteran's claim for service 
connection for post-traumatic stress disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which has been obtained includes the veteran's 
service medical records, service personnel records, and post-
service medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  He declined the 
opportunity to have a personal hearing.  The RO has attempted 
to verify the veteran's claimed stressors.  The Board does 
not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  The Board notes that the 
regulation pertaining to claims for service connection for 
post-traumatic stress disorder was recently revised, 
effective March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(1999).  The revised version provides that service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and the claimed inservice stressor; 
and credible evidence that the claimed inservice stressor 
actually occurred.  See 38 C.F.R. § 3.304(f) (1999).  If the 
diagnosis of a mental disorder does not conform with DSM-IV 
or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) 
(1999)

As to the requirement under 38 C.F.R. § 3.304(f) (1999) that 
there be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that the evidence which is of 
record is mixed with respect to whether or not the veteran 
has that disorder.  A few records contain diagnoses of post-
traumatic stress disorder. For example, the report of a 
psychiatric examination conducted by the VA in September 1998 
shows that the examiner concluded that the veteran had all 
the symptoms of severe post-traumatic stress disorder.  

Other records, however, contain diagnoses of psychiatric 
disorders other than post-traumatic stress disorder.  For 
example, the report of a psychiatric examination conducted by 
the VA in May 1993 shows that the examiner concluded that 
"No criteria for post-traumatic stress disorder [were] 
elicited."

The Board finds that the conflicting evidence regarding the 
appropriate diagnosis need not be resolved in light of the 
fact that the record does not establish that the veteran was 
exposed to a stressor in service.

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.   See 38 C.F.R. § 3.304(f) (1999).  
Where the claimed stressor is not related to combat, 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In Doran, a veteran's service records 
had been lost due to fire; however, his account of inservice 
stressors was corroborated by statements from fellow 
servicemen.

In the present case, the veteran reported his claimed 
stressors in a written statement dated in February 1993.  As 
noted above, he reported that a crew mate committed suicide 
and there was an incident in which he was attacked by other 
serviceman and had to jump down a hatch.  

The veteran's service records do not demonstrate that he 
engaged in combat with the enemy, nor does he claim to have 
done so.  The veteran's DD Form 214 does not show that he 
received any commendations or awards for participation in 
combat with the enemy.  Thus, the veteran's service personnel 
records do not provide any support for his claim for post-
traumatic stress disorder as they do not demonstrate that he 
engaged in combat and do not provide any verification of his 
claimed stressor.

The Board notes that the RO made efforts to verify the 
stressor claimed by the veteran.  In May 1997, the RO wrote 
to the United States Armed Services Center for Research of 
Unit Records (Center) and requested verification of the 
veteran's claimed stressors.  In a letter dated in June 1998, 
the Center replied that:

We have reviewed the 1970 history and the 
deck logs for the USS GEORGE C. MARSHAL 
(SSBN-654), [the veteran's] unit of 
assignment for the period March 24, 1970, 
to December 11, 1970.  We are unable to 
verify that a suicide occurred onboard 
the USS GEORGE C. MARSHAL during [the 
veteran's] tour of duty.  In order to 
provide further research into this 
casualty, [the veteran] must provide the 
individual's full name.

Also, we have reviewed the 1971 history 
and deck logs for the USS GRENADIER (SS-
525), [the veteran's] duty assignment for 
the period January 29, 1971 to March 13, 
1971.  We are unable to verify that [the 
veteran] was injured as a result of 
falling down a hatch.  

Although the Center went on to note that the veteran had 
received medical treatment at a Naval hospital during the 
period from March to April 1971, the veteran's service 
medical records do not reflect that this was for treatment of 
physical injuries, but instead show that this was the period 
when the personality disorder was diagnosed.  For the 
foregoing reasons, the Board finds that there is no credible 
corroborating evidence that the veteran was exposed to an 
inservice stressor.  

In the absence of a verified stressor, the diagnoses of post-
traumatic stress disorder are not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  Since the veteran's claimed stressors 
have not been verified, the diagnosis of post-traumatic 
stress disorder was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board.   See West, 7 Vet. App. at 78.  The reasonable 
doubt doctrine is not applicable in this case as the evidence 
is not evenly balanced.  See 38 C.F.R. § 3.102 (1999).  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.

II.  Entitlement To An Effective Date Earlier Than November 
5, 1992, For A Grant Of Service Connection For Schizophrenia, 
To Include Whether There Is
 Clear And Unmistakable Error In A Decision Of August 4, 
1972,
 Which Denied Service Connection For Schizophrenia.

The veteran contends that there is clear and unmistakable 
error in a decision of August 4, 1972, which denied service 
connection for schizophrenia.  He argues that the decision 
was factually erroneous because it should have allowed 
service connection for schizophrenia based on medical records 
showing a diagnosis of that disorder shortly after service.  
He also argues that it was legally erroneous because the RO 
failed to fulfill its duty to assist the veteran in 
developing the claim.  He points out that service connection 
was later granted for the disorder by the Board.

The veteran's original claim for service connection for a 
schizophrenia was denied by the RO on August 4, 1972, and the 
veteran did not file a timely notice of disagreement.  
Therefore, the rating decision denying compensation became 
final.  See 38 U.S.C.A. §§  5108, 7105(c) (West 1991); 38 
C.F.R. §§  3.156, 20.1103 (1999). 

The evidence which was of record at that time included the 
veteran's service medical records which show that a medical 
board determined in April 1971 that the veteran was 
unsuitable for service  The diagnosis was passive aggressive 
personality disorder, chronic, severe, EPTE.  

The evidence also included a VA social services report dated 
in April 1972 which shows that the veteran came to the 
hospital voluntarily seeking admission.  The tentative 
diagnoses were anxiety neurosis, paranoid schizophrenia an 
habitual excessive drinking.  The report of an examination 
conducted by the VA in April 1972 upon admission shows that 
the impression was paranoid personality, rule out 
schizophrenia, paranoid type.  

A VA hospital summary dated in May 1972 shows that the 
veteran was treated for an infection.  The discharge 
diagnoses also included schizophrenia, paranoid; however, the 
record did not include any explanation of the basis for that 
diagnosis.  

Finally, the previously considered evidence included a 
written medical opinion dated in July 1972 by a VA 
psychiatrist.  The opinion showed that the psychiatrist 
reviewed the veteran's VA hospital records and concluded that 
the diagnosis of schizophrenia was mentioned only as a 
possible differential diagnosis by a VA psychiatrist, but was 
then incorrectly used as the discharge diagnosis at the time 
of an irregular discharge.  He stated that the irregular 
discharge did not allow for a full psychiatric diagnosis 
work-up, but that the limited observations recorded were 
compatible with the veteran's old diagnosis of passive 
aggressive personality disorder.  He concluded that the 
current diagnosis [schizophrenia] was neither documented nor 
justified, and that the proper diagnosis was passive 
aggressive personality disorder, severe.   

In the rating decision of August 4, 1972, the RO summarized 
and discussed all of the evidence which was of record.  The 
RO denied the claim for service connection for schizophrenia 
on the basis that the evidence which was of record indicated 
that the veteran instead had only a personality disorder 
which was not considered to be a disability under the law.

The veteran did not appeal the August 1972 decision.  Under 
the applicable law and regulations, previous determinations 
which are final and binding, including decisions regarding 
service connection, will be accepted as being correct in the 
absence of clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a) (1999).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of August 4, 1972, which 
denied service connection for schizophrenia was based on the 
correct facts as they were known at that time.  The rating 
decision shows that the RO considered all of the evidence 
which was of record at that time.  Although the appellant 
disagrees with the conclusions reached by the RO, an asserted 
failure to evaluate and interpret the evidence correctly is 
not clear and unmistakable error.  See generally, Eddy v. 
Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  The 
veteran's only assertion of legal error is that the RO failed 
to properly develop the evidence pursuant to the duty to 
assist which is currently set forth in 38 U.S.C.A. § 5107.  
The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  Nor may the failure to follow 
procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).

Finally, the Board notes that the veteran's claim for service 
connection was allowed many years later by the Board in March 
1996.  By that time, however, additional evidence had been 
added to the record since the decision in August 1972.  The 
Board's decision explains that the claim was allowed based in 
part on that additional evidence.  Therefore, the allowance 
by the Board in 1996 in no way indicates that there was clear 
and unmistakable error in the prior decision by the RO in 
August 1972.  For the foregoing reasons, the Board finds that 
there is no clear and unmistakable error in the prior rating 
decision of August 4, 1972, which denied service connection 
for schizophrenia.  

The veteran did not reopen the claim for service connection 
for schizophrenia until November 5, 1992.  That reopened 
claim was granted by the Board in a decision of March 1996.  
The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 1991).  Accordingly, the criteria for an effective date 
earlier than November 5, 1992, for service connection for 
schizophrenia are not met.


ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  An effective date earlier than November 5, 1992, for a 
grant of service connection for schizophrenia based on a 
claim of clear and unmistakable error in a decision of August 
4, 1972, which denied service connection for schizophrenia is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

